Hip Op. 99 - 130

                 UNITED STATES COURT OF INTERNATIONAL TRADE


                                                         1
SOUTHERN STAR, INC., ET AL.,                             )
                                                         ) BEFORE: Watson,
                        Plaintiffs,                      )             Senior Judge
       V.                                                )
                                                         )  Consol. ct.
UNITED STATES,                                           ) No. 91-01-00060
                                                         )
                        Defendant.                       )



                                        JUDGMENT ORDER

       The United States Department of Commerce submitted its Results of Redetermination in

accordance with this Court’s Remand order of May 13, 1994, in the case of Southern Star. Inc.. et

al. v. United States, Consolidated Court No. 91-01-00060. The Department of Commerce

requested this remand pursuant to the remand from the Court in Creswell Trading Comuanv, Inc.,

et al. v. United States, Consol. Court No. 91-01-000 12, Slip Op. 98-87. In its Redetermination of

the 1986 administrative review, Commerce recalculated the company-specific subsidy rates by

revising the rates relating to India’s International Price Reimbursement Scheme (IPRS). The new

company-specific and all others rates applicable to the 1986 period of review are as follows:

        Crescent Foundry Co. Pvt. Ltd.                   9.07%
        Kejriwal Iron & Steel Works                     23.75%
        Govind Steel                                   128.60%
        Uma Iron & Steel Co./Commex Corp.               30.24%
        All Others                                      16.66%

These rates have been stipulated to and accepted by all parties to this action.
Consol. Court No.: 91-01-00060                                                                    Page 2

        The Court having reviewed the Redetermination Results, Commerce having complied

with the Court’s Remand, and the parties having stipulated to the new rates, it is hereby

        ORDERED that the Redetermination Results are aflirmed; and it is further

         ORDERED that the rates listed above shall become the new rates for the 1986 period, and

it is further

         ORDERED that, as the parties have stipulated that they will not litigate any other issues,

this action is dismissed.




                                                          James L. Watson
                                                          Senior Judge

Dated: NW York New York
                   J 1999